i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00138-CR

                                     Gerry Baldazo DELACRUZ,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007 CR 10738
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Appellant filed a notice of appeal seeking to appeal from a sentence imposed on January 26,

2009. The judgment was in accordance with appellant’s plea bargain agreement, and the record does

not contain a trial court’s certification showing appellant has the right of appeal. Accordingly, the

appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH